Title: To Thomas Jefferson from John Goodrich, 20 January 1777
From: Goodrich, John
To: Jefferson, Thomas



Sir
Jany 20th 1777.

I have been confined to a small Room upwards of two months which has much Impaired my health. Your Inquiry the Reason of the Alteration of my confinement will much Oblige me. I have been very Ill Treated by Mr. Jouette Sundry times. Your favour in allowing me to Board at Some Other house in this Place will oblige your Obedient

John Goodrich Senr


P.S. One George Bruce of the Guard have Sundry times  threatned my life, and is extremely Abusefull. Your Notice hereof will Oblige
J G

